ORDER

PER CURIAM.
Appellant, Darrold R. Thrasher (“defendant”), appeals the judgment of the Circuit Court of Pike County denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Defendant had previously pled guilty to four counts of first degree sexual assault, RSMo § 566.040 (1994). We affirm.
We have reviewed the briefs of the parties and the legal file and find the motion court’s findings of fact and conclusions of law are not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the trial court pursuant to Rule 84.16(b).